DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/12/21:
Claims 1 – 17 are pending in the application.  
Claim 1 is amended.  
Claims 11 - 17 are newly added.  




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 2/12/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 17 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a surface-treated silica filler, which is surface treated with wherein a basic substance having an acid dissociation constant (pKa) of its conjugate acid of 9.4 or more is chemisorbed to an acidic silanol group present on the surface of the silica filler by surface treatment with the basic substance having the pKa of 9.4 or more, and wherein the surface-treated silica filler has a pH of 5.3 to 7.3 after heat treatment at 150°C for 4 hours.  

The closest prior art of record is believed to be JP 2009091448A to Akira, Takagi hereinafter “Takagi” and as evidenced by the NPL titled 4-Hvroxv-TEMPO, Chemicalbook, 2017, pages 1 - 3.  Takagi is directed to resin compositions for hard coat used for protecting the surface of optical films [0001].

Takagi teaches a method of making a surface treated silica filler comprising combining Isopropyl alcohol, Snowtex 0-40 (aqueous colloidal silica dispersion/aqueous solution wet method), methacryloxypropyltrimethoxysilane ((meth)acrylic silane coupling agent) and hydroxyl-2,2,6,6-tetramethylpiperidine-1-oxyl (AKA 4-hydroxy TEMPO/inhibitor/basic substance) and heating to reflux for 3 hours [0042] Example 1. Takagi uses 4-hydroxy TEMPO as an inhibitor. The evidentiary reference to 4-Hydroxy TEMPO shows that the pKa value is approximately 14.02. This is within the claimed range. The colloidal silica is initially formed from a tri or tetra alkoxy silane which was formed by the reaction of metallic silica with an oxygen containing compound. The colloidal silica dispersion is surface treated with both 4-hydroxy TEMPO and the silane coupling agent.

After cooling and distillation, reactive monomers pentaerythritol triacrylate and a photoinitiator were added to for a hard coat agent (resin composition) and cured on a triacetyl cellulose film [0043 - 0045].  Takagi does not teach or suggest that the pH of the resulting surface treated silica filler has a pH of 5.3 to 7.3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										3/12/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765